James R. Cooper, Judge, concurring. I agree with the majority opinion in holding that the term “office space” as used in the written agreement between the parties in this case is not ambiguous. I also agree that the majority opinion has correctly defined and applied that term to the issue presented by this appeal. It is not necessary, however, to speculate on what we would hold if the term were ambiguous. Therefore, I concur with the result reached by the majority opinion. Although the issue is not presented by the parties, I question whether there was an enforceable contract in this case. An agreement to renew a lease at an annual rental to be agreed upon has been held to be too uncertain and indefinite to be enforced. Phipps & Brown v. Storey, 269 Ark. 886, 601 S.W.2d 249 (Ark. App. 1980). In the present case, the appellee is made the exclusive agent to locate office space for the appellant. However, the appellant is not required to buy the property, and if it does, the appellee’s fee is to be paid by the seller who is not a party to the agreement.